PER CURIAM.
The order for the judgment debtor’s examination, with the usual injunctive provisions, was served upon him, as-appears from the moving papers to punish him for contempt, and he never disputed the fact of service. If the allegation of service were not deemed to be sufficiently specific as to time, place, and manner of service, the point should have been taken in the course of the proceedings below, but upon the record before us the fact was established for the purposes of jurisdiction. Upon the merits the probabilities favor the conclusion that the money disposed of by the debtor while the injunction was in force was his own, and that the disposal was his act as principal, not as agent for his wife. The wife’s testimony, as brought out upon her examination in the proceedings,- could properly be taken as more probably true than her later statement made in an affidavit to contradict her testimony, and, the order adjudging the debtor in contempt being sufficient in form for jurisdictional purposes, the denial of the motion to vacate it upon any ground asserted below presents no subject for reversal.
Order affirmed, with $10 costs and disbursements.